Citation Nr: 1629386	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-12 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include psoriasis, and to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals of nephritis, to include chronic urinary tract infections, and to include a secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq.



ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa RO.

In December 2014, the Board denied the Veteran's claims seeking entitlement to service connection for a skin disorder and for nephritis.  At the same time, the Board remanded in part the issue entitlement to service connection for chronic urinary infections (UTIs) for additional development.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted the parties' Joint Motion for Partial Remand (JMR).  In doing so, the Court vacated the Board's decision relative to the Veteran's appeal for service connection for a skin disorder and for nephritis, and remanded those issues to the Board for additional action.

In the December 2015 JMR, the parties found that the Board had prematurely denied the Veteran's nephritis claim.  In particular, the parties noted that, although the Veteran did not have a current nephritis diagnosis, the evidence of record showed diagnoses of "probable" or "questionable" nephritis immediately following service, as well as subsequent treatment for hematuria and other kidney-related 
conditions, including chronic UTIs.  According to the JMR, because the claim of entitlement to service connection for chronic UTIs was remanded by the Board, and because the Veteran's nephritis claim was actually a claim for residuals of nephritis, to include chronic UTIs, these issues were inextricably intertwined and must be decided at the same time.  See Harris v. Derwinski, 1 Vet. App. 181 (1991).

In May 2015, after the completion of the additional development requested by the Board's December 2014 remand instructions, the RO issued a supplemental statement of the case that continued to deny the Veteran's claim seeking entitlement to service connection for chronic UTIs.

The Board now has jurisdiction over the issue of entitlement to service connection for residuals of nephritis, to include chronic UTIs (formerly stylized as entitlement to service connection for nephritis), as well as the inextricably intertwined issue of entitlement to service connection for chronic UTIs.  Given that the Veteran's primary residuals of nephritis are his chronic UTIs, the Board has combined these issues into a single claim for the sake of both judicial efficiency and clarity.  Thus, the issue on appeal moving forward is entitlement to service connection for residuals of nephritis, to include chronic UTIs, and to include a secondary to service-connected diabetes mellitus.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file and electronic records reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38°U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Skin Disorder

The Veteran is seeking entitlement to service connection for a skin disorder, to include psoriasis.  Initially, the Board notes that the Veteran's representative raised the theory of entitlement to service connection on a secondary basis in a February 2013 statement entitled "Additional Argument in Support of Appeal."  

In its December 2014 decision, the Board denied the Veteran's claim seeking entitlement to service connection for a skin disorder, diagnosed as psoriasis.  In particular, the Board found that service connection was not warranted because the evidence of record did not demonstrate that the Veteran's psoriasis was incurred in, caused by, or otherwise related to his military service, including his in-service herbicide exposure.  Unfortunately, the Board did not consider or address whether the Veteran was entitled to service connection as secondary to his service-connected diabetes mellitus.

The Board has a duty to address all issues reasonably raised by the Veteran or the evidence of record, and cannot ignore arguments raised on appeal.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Godfrey v. Derwinski, 2 Vet. App. 352, 356-57 (1992) (holding that the Board "is not free to ignore the issues a veteran raises in his appeal").  Because the theory of entitlement to service connection on a secondary basis was unequivocally raised by the Veteran's representative prior to the Board's decision, the Board's failure to consider this argument was in error.    

A review of the record reveals that VA has not yet obtained a medical opinion addressing whether the Veteran's psoriasis was caused or aggravated by his service-connected diabetes mellitus.  As such, this matter must be remanded for additional development.  The Veteran must be afforded a new VA examination to properly evaluate his psoriasis.  After reviewing the evidence of record and examining the Veteran, the VA examiner must provide a medical opinion addressing whether the Veteran's current skin disorder, diagnosed as psoriasis, was caused or aggravated by his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310(a) (2015).  The rationale for all opinions expressed must also be provided.  

Additionally, the Board notes that the Veteran's psoriasis was last evaluated by VA examination in January 2007.  Unfortunately, the January 2007 VA examiner's medical opinion is inadequate for evaluation purposes because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (finding that "an opinion based upon an inaccurate factual premise has no probative value").  First, the January 2007 VA examiner stated that "the exact etiology of psoriasis is not known," but speculated that the Veteran's psoriasis was due to his "family history" of the disease.  The examiner provided no support for this statement, and there is no affirmative evidence of a family history of psoriasis in the record.  Second, the January 2007 VA examiner explained that the Veteran's psoriasis was not related to his military service because psoriasis occurs more frequently in individuals who smoke or consume alcohol to excess.  However, the record shows that neither of these risk factors applies to the Veteran because he quit smoking decades ago and he has no history of alcohol abuse.  Accordingly, after reviewing the evidence of record and examining the Veteran, and with consideration of the statements made by the Veteran and his representative, the examiner must opine as to whether the Veteran's skin disorder, diagnosed as psoriasis, was incurred in, caused by, or the result of the Veteran's military service, to include his in-service herbicide exposure.  See 38 C.F.R. § 3.303 (2015).  The rationale for all opinions expressed must also be provided.  

B.  Residuals of Nephritis to include Chronic UTIs

The Veteran is seeking entitlement to service connection for residuals of nephritis, to include chronic urinary tract infections, and to include a secondary to service-connected diabetes mellitus.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  It requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
Pursuant to the Board's December 2014 remand, the Veteran was afforded a VA examination to ascertain the etiology of his chronic UTIs.  The VA examiner was asked to provide an opinion addressing whether the Veteran's current chronic UTIs were directly related to his military service, including his conceded exposure to herbicides; or alternatively, whether his chronic UTIs were caused or aggravated by his service-connected diabetes mellitus.

The Veteran was provided a VA examination in December 2014.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that "it is resorting to mere speculation that the Veteran's . . . recurrent urinary tract infections [are] related (secondary) to his [service-connected] condition of diabetes."  The examiner then discussed other possible causes of the Veteran's UTIs.  

An addendum medical opinion was obtained in February 2015 to clarify some of the December 2014 VA examiner's findings.  In particular, the examiner opined that the Veteran's recurrent UTIs were inconclusively related to his diabetes, meaning that it would be resorting to mere speculation to select one cause from multiple potential causes and that the Veteran's UTIs could be the result of his phimosis and penile psoriasis (and its treatment) as well as his chronic urine glucose spillage.  

After reviewing these medical opinions, the Board finds that they are confusing and require further clarification.  First, the examiner indicates that there is a positive causal relationship between the Veteran's chronic UTIs and his service-connected diabetes mellitus.  Then, the examiner suggests that such an opinion is based on mere speculation because the chronic UTIs can have several potential etiologies.  In this case, a medical opinion must be obtained clarifying whether there is a causal relationship between the Veteran's service-connected diabetes and his current residuals of nephritis, to include his chronic UTIs.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a reason why speculation would be required by explaining the basis for such an opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Moreover, an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. §°3.310(b).  In this regard, the December 2014 and February 2015 medical opinions mentioned are inadequate for adjudication purposes because the VA examiner failed to address whether the Veteran's service-connected diabetes aggravated his current residuals of nephritis, including his chronic UTIs.  See Barr, 21 Vet. App. at 312.  

The Board next observes that, in September 2015, the Veteran submitted a Hypertension Disability Questionnaire prepared by a VA clinician.  The examiner offered an opinion of a likely urinary tract condition related to diabetes.  However, the examiner did not offer any supporting rationale.

Under these circumstances, the Veteran must be afforded a new VA examination by an examiner who has not previously evaluated the Veteran, to ascertain the nature and etiology of all previously and/or currently diagnosed residuals of nephritis, to include chronic UTIs.  For each disability entity previously and/or currently diagnosed, including chronic UTIs, the examiner must opine as to whether that disorder was caused or aggravated by his service-connected diabetes mellitus.  Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

C.  Hypertension

The Veteran is seeking entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

As previously noted, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448.  It requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr, 21 Vet. App. at 309.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.

Pursuant to the Board's December 2014 remand, the Veteran was afforded a VA examination to ascertain the etiology of his hypertension.  The VA examiner was asked to provide an opinion addressing whether the Veteran's current hypertension were related directly to his military service, including his conceded exposure to herbicides; or alternatively, whether his hypertension was caused or aggravated by his service-connected diabetes mellitus.

The Veteran underwent a VA examination in December 2014.  After reviewing the evidence of record and evaluating the Veteran, the VA examiner opined that it was "less likely as not" that the Veteran's current claimed hypertension was related (secondary) to his service-connected diabetes.  In support of this opinion, the examiner indicated that there was most likely a multifactorial cause of this Veteran's hypertension that developed in the past 10 years and that this did not include his diabetes.  The examiner noted that the Veteran had gained a substantial amount of weight which could be a large factor in the onset of his hypertension and that the Veteran's psoriasis medications could cause slight rises in blood pressure.

An addendum medical opinion was obtained in February 2015 to clarify some of the December 2014 VA examiner's findings.  In particular, continued to assert that the Veteran's hypertension was "less likely as not" related to his diabetes as there were more likely factors contributing to his hypertension development.

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(b).  Consequently, the December 2014 and February 2015 medical opinions are inadequate for adjudication purposes.  See Barr, 21 Vet. App. at 312.  The examiner did not address whether the Veteran's hypertension was aggravated beyond its normal progression by his service-connected diabetes.  Therefore, the Veteran must be afforded a new VA examination to whether his hypertension is aggravated by his service-connected diabetes mellitus.  Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.

The Board next observes that, in September 2015, the Veteran submitted a Hypertension Disability Questionnaire prepared by a VA clinician.  The examiner offered a diagnosis of diabetic nephropathy "> five years," and opined that there was a greater than 50 percent probability that hypertension was related to diabetes.  However, the VA clinic records do not reflect diagnosis and treatment for diabetic nephropathy over a prolonged period of time but, rather, first reflect a consultation for nephrotic syndrome in March 2015.  Thus, the VA examiner should also address whether the Veteran manifests diabetic nephropathy and, if so, identify the date of onset.

Accordingly, this case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since March 2015.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The Veteran must be afforded an appropriate examination to ascertain the etiology of his diagnosed psoriasis. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must provide a medical opinion addressing the following:

      (a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder, diagnosed as psoriasis, was incurred in, caused by, or the result of the Veteran's military service, to include his in-service herbicide exposure.  For purposes of the diagnoses and opinions, the examiner should accept as truthful the fact that the Veteran was exposed to herbicides during his military service. 

      (b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder, diagnosed as psoriasis, was proximately caused by or the result of the Veteran's service-connected diabetes mellitus and its complications.

      (c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder, diagnosed as psoriasis, was aggravated by the Veteran's service-connected diabetes mellitus and its complications.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The Veteran must be afforded an appropriate examination, by an examiner who has not previously evaluated the Veteran, to ascertain the nature and etiology of all previously and/or currently diagnosed residuals of nephritis, to include chronic UTIs.  

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, for each disability entity previously and/or currently diagnosed, including chronic UTIs, the examiner must opine provide a medical opinion addressing the following:

      (a) Whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder was proximately caused by or the result of the Veteran's service-connected diabetes mellitus and its complications.

      (b) Whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder was aggravated by the Veteran's service-connected diabetes mellitus and its complications.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In providing these opinions, the examiner's attention is directed towards the Hypertension Disability Questionnaire received in September 2015 wherein a VA staff physician at the Bettendorf Community Based Outpatient Clinic opined that the Veteran likely had a urinary tract condition related to diabetes.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  The Veteran must be afforded an appropriate examination to ascertain the etiology of his diagnosed hypertension. 

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's lay statements, the examiner must first provide opinion as to whether the Veteran manifests diabetic nephropathy and, if so, identify the approximate date of onset as demonstrated by the evidentiary record.  In so doing, the examiner's attention is directed towards the Hypertension Disability Questionnaire received in September 2015 wherein a VA staff physician at the Bettendorf Community Based Outpatient Clinic diagnosed diabetic nephropathy "> five years" and opined that there was a greater than 50 percent probability that hypertension was related to diabetes.  

Thereafter, the examiner should provide opinion on the following questions:

	(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been caused and/or aggravated by herbicide exposure in service.  In providing this opinion, the examiner should review the most recent medical literature and studies regarding the potential causal link between hypertension and herbicides.

	(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been caused by service-connected diabetes mellitus and its complications.

      (c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus and its complications.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The AOJ should review the VA opinions regarding the nature and etiology of psoriasis and hypertension and, if deemed necessary, should consider whether additional opinion is warranted with respect to the December 2014 VA opinion indicating that psoriasis medications could cause slight rises in blood pressures. 

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ must adjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

